Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 33, the prior art of record does not disclose or suggest a method for resecting tissue including providing a tissue cutting system  having an outer tubular member, a tissue resection window, a resection element axially slidably arranged inside the outer tubular member, connecting vacuum pressure to a first fluid channel, if measured pressure remains below a predefined pressure threshold for longer than a predefined period of time, sliding the resection element, otherwise disconnecting the vacuum pressure, in combination with the other claimed elements.
Regarding claim 38, the prior art of record does not disclose or suggest a method for securing a surgical tool having a tubular member, or a catheter, to tissue, including providing a surgical tool having a tubular member, positioning an opening of the tubular member adjacent to tissue, connecting vacuum pressure to the tubular member, if measured pressure remains below a predefined pressure threshold for longer than a predefined period of time, maintaining the vacuum in the tubular member to secure the surgical tool, otherwise disconnect the vacuum pressure, in combination with the other claimed elements. 
Regarding claim 42, a system for securing a surgical tool having a tubular member, or a catheter, to tissue, the system including a surgical tool having a tubular member including an opening, a control device, at least one sensor, a vacuum generator, a processor  configured to measure and analyze pressure in the tubular member, if measured pressure remains below a predefined pressure threshold for longer than a predefined period of time, maintaining the vacuum in the tubular member to secure the surgical tool, otherwise disconnect the vacuum pressure, in combination with the other claim ed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771